DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-25 are pending.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marc Lampert on 07 June 2022.

In claim 1 line 13, replace “concurrently with” with “based on”

In claim 13 line 10, replace “concurrently with” with “based on”

In claim 25 lines 17-18, replace “concurrently with” with “based on”


REASONS FOR ALLOWANCE
After a thorough search and examination of the present application, and in light of:
The prior art made of record
Examiner’s Amendment above
Claims 1-25 are allowed.

Regarding claim 1, the following is an examiner’s statement of reasons for allowance.
The prior art, separately or in combination, as described in the prosecution history, teach some aspects of the current claimed invention.
Hinshaw (US 2017/0255185 A1) teaches a system and method for measuring and generating a customized foot orthotic insole that may be inserted into footwear, to reposition the foot to that referenced neutral position or as close to that position as the individual can tolerate.  A customer has his or her foot scanned using different types of three dimensional scanning or pressure scanning devices, whereupon the information from the scan(s) is/are fed to a semi-automatic design system, where computer programs and specialized AI algorithms create a custom insole design. The resulting CAD design is converted to GCODE for immediate printing of the customized foot orthotic insoles.
KANE et al. (US 2016/0331071 A1) teaches a system and method for accurately measuring the pressure distribution of the plantar surface of the foot. A pressure sensing platform or mat is designed for gait analysis and is therefore optimized to perform under the dynamic pressure monitoring conditions.
Bastian et al. (US 2018/0229446 A1) teaches a system and method for generating internal structures usable in additive manufacturing including: obtaining a three-dimensional (3D) model of an object to be created by a 3D printer; determining a first slice of the 3D model; and generating first slice data that represents a portion of an internal structure in the first slice of the 3D model of the object, the slice data being usable for fabricating the first slice of the object during a 3D printing process, wherein the portion of the internal structure includes cell structures corresponding to a respective point of a plurality of points with corresponding locations within the interior region, wherein each of the cell structures include an empty space inside the cell structure and includes a determined quantity of the cell structures based on an analysis of the 3D model.

However, as described in the prosecution history, the prior art, separately or in combination, do not teach or fairly suggest the following limitations as part of the totality of the amended claim:
a model generation module to determine a custom internal density profile for a foot orthotic 3D model by iteratively superimposing the desirable pressure distribution over the foot orthotic 3D model and reducing or increasing portions of a density distribution over the foot orthotic 3D model based on the difference between an expected pattern of support and the desirable pressure distribution, the custom internal density profile determined based on a determination of an external shape of the custom foot orthotic.
While the Bastian teaches determining whether or not the desired structural characteristics of a 3D model are adequately satisfied by the current internal structure, and one or more parameters that defined the creation of the infill structure for the 3D model can be adjusted to improve the simulated structural properties in relation to the specified structural characteristics, and that the simulation can be repeated, and can continue until an optimization threshold value (e.g., as set by a user) is reached where there is diminishing returns on further iterations, the prior art do not teach a model generation module to determine a custom internal density profile for a foot orthotic 3D model by iteratively superimposing the desirable pressure distribution over the foot orthotic 3D model and reducing or increasing portions of a density distribution over the foot orthotic 3D model based on the difference between an expected pattern of support and the desirable pressure distribution, the custom internal density profile determined based on a determination of an external shape of the custom foot orthotic, as recited in the claim and as part of the totality of the claim.


Independent claims 13 and 25 include similar limitations and reasons for allowance as independent claim 1.
Claims 2-12 are dependent claims of claim 1. The claim 1 is allowable, and therefore, claims 2-12 are allowable.
Claims 14-24 are dependent claims of claim 13. The claim 13 is allowable, and therefore, claims 14-24 are allowable.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/Primary Examiner, Art Unit 2116